In an action to recover damages for personal injuries, the jury rendered a verdict for $25,000 in favor of plaintiff against both defendants. Defendant Wring appeals from the judgment entered thereon. Judgment reversed and a new trial granted on the issues raised by the complaint and appellant’s answer thereto, with costs to abide the event, unless respondent, within 10 days after the entry of the order hereon, stipulate to reduce the amount of the verdict to $12,000, in which event the judgment, as so reduced, is unanimously affirmed, without costs. In our opinion the verdict is excessive. Rolan, P. J., Wenzel, Beldock, Ughetta and Hallman, JJ., concur.